Case 3:19-Cr-OOOOl-T.]C-PDB Document 8 Filed 01/09/19 Page 1 of 1 Page|D 45
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
Bryan Simpson United States Courthouse
300 North Hogan Street Suite 9-150
Jacksonville, Florida 32202
(904) 549-1900
www.flmd.uscourts.gov
Elizabeth M. Warren Jim Leanhart
Clerk of Court _ Jacksonvi||e Division Manager

UNITED STATES OF AMERICA

VS. CASE NO: 3:19-cr-l-J-32PDB
JOHN R. NETTLETON

 

NOT|CE OF SURRENDERED U.S. PASSPORT

To: U.S. Department of State
CA/PPT/L/LA
44132 Mercure Circle
PO Box 1227
Sterling, VA 20166-1227

 

PURSUANT to the Coun’s order entered on January 9, 2019 in the above styled case, the Defendant’s
passport, Number 496087142 was surrendered to the custody of the Clerk of Court on January 9, 2019. The
defendant is not permitted to apply for the issuance of another passport during the pendency of this action.

Defendant’s date of birth: November 26, 1965
Defendant’s place of birth: Florida, USA

Passport received from: Daniel Jonathan Schwarz
Passport issued to: John Robert Nettleton
Date of issuance: March l, 2012

ELIZABE'I`H M. WARREN, CLERK

By KWKM' “
Deputy Clerk
January 9, 2019

Original to Case File

c: Counsel and Unrepresented Defendant
Pretrial Services (if before Judgment)
Probation Oftice (if after Judgment)
Appropriate Agency Listed Above
Passport Coordinator

